Citation Nr: 1709836	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  07-35 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for bilateral sensorineural hearing loss, for the period from November 22, 2004 through January 8, 2006.

2. Entitlement to a compensable rating for bilateral sensorineural hearing loss, for the period from January 9, 2006 through May 31, 2009.

3. Entitlement to a rating in excess of 20 percent for bilateral sensorineural hearing loss, from June 1, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1960 to October 1964.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2006 rating decision in which the RO, inter alia, granted service connection and assigned an initial noncompensable rating for bilateral sensorineural hearing loss, effective November 22, 2005. In January 2007, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating. A statement of the case (SOC) was issued in October 2007, and the Veteran filed a substantive appeal in November 2007. In a March 2010 rating decision, the RO increased the rating for bilateral sensorineural hearing loss to 20 percent, effective June 1, 2009.

These matters were previously remanded by the Board for additional development in June 2011, April 2012, and October 2013. Following a March 2015 Board decision which denied his appeal, the Veteran appealed the matter to the United States Court of Appeals for Veterans Claims (Court). In December 2015, the Court granted the parties' joint motion for partial remand (JMR) and remanded the matters to the Board for development consistent with the JMR. 

Most recently, in February 2016, the Board remanded the matters for additional development, including obtaining relevant VA and private treatment records and to afford the Veteran a VA opinion. The Board notes that subsequent VA treatment records have been associated with the claims file, and while the RO notified the Veteran regarding the identified private treatment records, the Veteran did not thereafter authorize VA to obtain any such records on his behalf; moreover, in July 2016, the Veteran stated that he did not have any additional evidence to submit in support of his claim. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As such, the Board finds that the development previously requested regarding the Veteran's treatment records is adequate. However, as discussed below, an additional remand is required in order to obtain adequate VA opinions. 

The issue of entitlement to service connection for an acquired psychiatric disorder secondary to hearing loss has been raised by the record in a June 2009 VA examination and acknowledged in a July 2016 statement by the DRO, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary regarding the Veteran's claims on appeal due to noncompliance with prior remand directives articulated by the Board in its February 2016 decision, see Stegall v. West, 11 Vet. App. 268(1998), and in order to afford him a current VA audiology examination.  

VA's duty to assist includes obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  Furthermore, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2016); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Additionally, the United States Court of Appeals for Veteran's Claims (Court) has held that it is within VA's duty to assist to afford the Veteran a new VA examination in order to accurately assess the current level of impairment when there is evidence that the claimed disability has worsened. Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997). 

As noted above, these matters were most recently remanded by the Board in February 2016 to comply with the December 2015 JMR, including to obtain a medical opinion, which sought to clarify a prior June 2009 VA audiology examination that discussed the Veteran's symptoms of memory loss, decreased concentration, inappropriate behaviors, poor social interactions, difficulty following instructions, and hearing difficulty in connection with his hearing loss and tinnitus. Moreover, the Board sought an opinion to clarify whether any diagnosed psychiatric disorders were connected to the Veteran's hearing loss and tinnitus. 

In March 2016, a VA examiner concluded that the Veteran's symptoms of memory loss, decreased concentration, inappropriate behavior, poor social interaction, difficulty following instructions, and hearing difficulties listed within the previous 2009 examination report was simply a listing or recitation of problems reported by the Veteran, and not a medical opinion, because it would be outside of the scope of practice and unethical for an audiologist to offer a medical opinion.  The VA examiner then proceeded to render medical opinions that it was at least as likely as not that the Veteran's decreased concentration, poor social interaction, difficulty following instructions, hearing difficulties, difficulty understanding conversation were due to his hearing loss and tinnitus; however, his memory loss and inappropriate behavior were less likely than not due to the hearing loss and tinnitus. Additionally, the opinion fails to comply with the Board remand directive to consider the Veteran's diagnosed psychiatric disorders; the examiner stated that it would be unethical to discuss the medical significance, if any, of the Veteran's diagnosed psychiatric disorders, because these issues were more appropriately addressed by medical personnel, such as a psychologist or psychiatrist. 

As such, the March 2016 VA opinion is inadequate and does not meet substantial compliance with the February 2016 Board remand directives; therefore, upon remand, an adequate VA medical opinion must be obtained. See Barr, 21 Vet. App. at 312; see also Stegall, 11 Vet. App. 268 (1998). 

Additionally, the Board is mindful that the Veteran was last afforded a full VA audiology examination in June 2009. Given that the Veteran has continued to assert his hearing loss disability is more severe than is reflected in the assigned disability ratings, and based upon the more than seven years that have elapsed since the last VA audiology examination, the Board concludes a current VA audiology examination is necessary to determine the current severity of his service-connected hearing loss disability. 

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from a different VA examiner who is qualified to render a psychiatric opinion. The Veteran's entire claims file and a copy of this Remand should be made available to and reviewed by the examiner in conjunction with the opinion. A clear supporting rationale is required for any opinion provided.  If the examiner believe an in-person examination should be conducted in order to provide an informed opinion, then schedule an examination.

Specifically, the examiner must offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that Veteran's reported symptoms of memory loss, decreased concentration, inappropriate behavior, poor social interactions, difficulty following instructions, and hearing difficulty, as well as his reported difficulty understanding conversation, and sleep trouble, is attributable to service-connected bilateral sensorineural hearing loss. 

Additionally, the examiner must discuss the medical significance, if any, of the fact that the Veteran has been diagnosed with psychiatric disorders (specifically, depressive disorder, not otherwise specified; anxious disorder, not otherwise specified; and adjustment disorder with mixed anxiety and depressed mood); that he has reported a long history of sleep problems dating back to childhood; that a home sleep study in May 2010 was indicative of mild sleep apnea; and that he has been found to suffer from "unspecified" insomnia. 

If consulation with any other examiner(s) is necessary to answer the posed questions, that should be accomplished.

2. Schedule the Veteran for a full VA audiology examination to assess the current severity of his service-connected hearing loss. Any indicated diagnostic tests and studies must be accomplished and all pertinent symptomatology and findings should be reported in detail. A complete rationale for all opinions expressed should also be provided. 

3. After completing the above, adjudicate the matters remaining on appeal in light of all pertinent evidence and legal authority. If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


